—Appeal from a decision of the Supreme Court (Castellino, J.), entered August 11, 2000 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this habeas corpus proceeding claiming that he was being unlawfully detained beyond his conditional release date due to a technical violation of parole and seeks to be restored to parole supervision. Supreme Court dismissed the petition and this appeal ensued. During the pendency of petitioner’s appeal to this Court, petitioner was conditionally released from custody and currently is on parole. Inasmuch as habeas corpus relief is no longer available, this appeal is dismissed as moot. Petitioner’s remaining contentions are either lacking in merit or not properly before this Court.
Crew III, J. P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.